--------------------------------------------------------------------------------


Exhibit 10.10
 
TERMINATION AND RELEASE AGREEMENT


This TERMINATION AND RELEASE AGREEMENT, (the "Agreement") is entered into
effective as of May 8, 2009 (the "Effective Time") by and between HYBRID
DYNAMICS CORPORATION, a Nevada corporation (the "HDC"), GARDEN RISE INVESTMENTS
LTD LLC, an Ohio limited liability company (“GRI”) and each person and entity
who is a member of GRI, consisting of Birchwood Capital Advisors, Inc., Bella
Capital Corporation, Onofrio Pecararo, Howard Rice, Alan Carter and Walter
Marano (each a "Terminating Member" and collectively the “Terminating Members”)
and Mid-Elm Investments LTD LLC (“Mid-Elm”).


RECITALS


WHEREAS, the Terminating Members and Mid-Elm are each the owner of a member
interest of GRI, and


WHEREAS, HDC and GRI desire to effect a termination of the Royalty Agreement
dated August 31, 2006 (the “Royalty Agreement”) and entered into by and between
HDC and GRI, and


WHEREAS, the Terminating Members and Mid-Elm consent to the termination of the
Royalty Agreement and desire to terminate any and all rights they have in said
Royalty Agreement; and


WHERAS, each Terminating Member desires to terminate his or its ownership of and
member interest in GRI, and


WHEREAS, HDC is willing to issue additional shares of its stock in consideration
of the Terminating Members’ consent to termination of the Royalty Agreement and
their ownership in GRI.


NOW, THEREFORE, for and in consideration of the premises and covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged and confessed, the parties agree as
follows:
 
1.      Definitions.  For purposes of this Agreement, unless otherwise defined
herein, capitalized terms set forth in this Agreement shall have the meaning
ascribed to them in this Agreement.
 
2.      Purchase and Sale.  Subject to the terms and conditions hereinafter set
forth:
 
(a)     Royalty Agreement.  HDC and GRI each agree to the mutual termination of
the Royalty Agreement, and each Terminating Member consents to such termination
and agrees that each of their rights, title and interest in and to the Royalty
Agreement shall terminate, all of which shall be effective as of the date of
this Agreement.

 
1

--------------------------------------------------------------------------------

 

(b)     Member Interest.  Each Terminating Member hereby agrees to surrender and
relinquish his or its member interest of GRI, and hereby transfers each such
member interest to GRI, and each Terminating Member hereby agrees that all
rights, title and interest in and to GRI shall terminate as of the date of this
Agreement and be of no further force and effect.


3.     Consideration.   HDC shall pay to the Terminating Members an aggregate of
250,000 shares of the restricted common stock of HDC $0.00015 par value, which
shall be allocated to and among those Terminating Members as set forth opposite
their signatures below (the “Consideration Shares”).   In the event that HDC
issues additional shares of its common stock in conversion of promissory notes
or other debts outstanding as of the date of this Agreement or in the event HDC
issues additional shares of its common stock to Mark Klein (any such issuance
hereinafter referred to as a "Measurement Transaction"), and if such Measurement
Transaction occurs before the earlier of (i) any financing transaction by which
HDC raises not less than $600,000 of capital by the issuance of its stock or
notes or (ii) September 30, 2009 (the “Anti-Dilution Cut-Off Date”), then HDC
agrees to issue additional Consideration Shares to the Terminating Members such
that the aggregate Consideration Shares received by the Terminating Members will
be not less than 2.2% of the issued and outstanding shares of HDC common stock
including the Measurement Transactions (but excluding any shares issued in any
financing transaction).  In no event will any adjustment be made to
Consideration Shares following the Anti-Dilution Cut-Off Date.


4.     No Adjustment to Consideration.  The Terminating Members each agree that
the Consideration Shares shall constitute the full and absolute consideration
for all conveyances hereunder, including all rights, title and interest in and
to the Royalty Agreement and/or GRI, whether known or unknown as of the
effective date hereof.  Other than as provided in Section 3, there shall be no
adjustment made to the Consideration, no right of look back or audit by either a
Terminating Member, GRI or HDC following the Closing.  Neither GRI nor any
Terminating Member shall have any right, title nor call to any undistributed
revenues pursuant to the Royalty Agreement.


Any and all costs, billings, obligations, cash calls or other liabilities which
have accrued or arisen, whether invoiced by GRI to a Terminating Member or  not,
shall be and are hereby assumed by GRI and no Terminating Member shall
thereafter have no obligation or liability therefor.


5.     Sale or Transfer of Consideration Shares; Legend.


(a)     The Consideration Shares and shares issued in respect of the
Consideration Shares shall not be sold or transferred unless either (A) they
first have been registered under the Securities Act of 1934 (the “Act”), or (B)
HDC shall have been furnished with an opinion of counsel reasonably satisfactory
to HDC, to the effect that such sale or transfer is exempt from the registration
requirements of the Act.


 (b)     All of the Consideration Shares shall bear the legend in the following
form:


 

 
2

--------------------------------------------------------------------------------

 

WARNING:  THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. 


6.     Representations and Warranties of Terminating Members.  Each Terminating
Member, for himself or itself only, represents and warrants to HDC the
following:


(a)     Terminating Member, if an entity, is a company duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation,
and has all requisite corporate power and authority to own, lease and operate
its properties and to carry on its business as now being conducted;


(b)     Terminating Member has full power and authority under its articles of
formation, operating agreement and/or by-laws to conduct its business as
presently conducted and to perform its obligations under this Agreement.


(c)     This Agreement is a legal and binding obligation of Terminating Member,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency reorganization, moratorium and similar laws and equitable principles
relating to or limiting creditors' rights generally.


(d)     Terminating Member owns its member interest in GRI free and clear of all
mortgages, liens, pledges, security interests, charges, claims and encumbrances
of any nature whatsoever that have been created by, through, or under
Terminating Member, but not otherwise.


(e)     Subject to any requisite consents to assignment or transfer pursuant to
this Agreement, the execution of this Agreement and the consummation of the
transactions contemplated hereby will not result in a breach of, constitute
default under, or result in a violation of the material provisions of any
agreement to which Terminating Member is a party.


(f)     Terminating Member has been furnished with or has had access to the
information it has requested from HDC and GRI and has had an opportunity to ask
questions and receive answers from management of HDC and GRI.  Terminating
Member acknowledges that he or it has received and had the opportunity to review
copies of HDC’s and GRI’s books and records.  Terminating Member is either (i)
an "accredited investor" (as defined in Rule 501(a) of the Act) or (ii) alone,
or together with a "purchaser representative" (as defined in Rule 501(h)
promulgated pursuant to the Act),  has knowledge, experience and skill in
business and financial matters and with respect to investments in securities so
as to enable it to understand and evaluate

 
3

--------------------------------------------------------------------------------

 

the merits and risks of the acquisition of the Consideration Shares of common
stock and to form an investment decision with respect to such
investment.  Terminating Member agrees that each certificate representing shares
of Consideration Shares issued pursuant to this Agreement will contain the
restrictive legend set forth in Section 5(b)(ii) hereof and acknowledge that
stop transfer instructions will be given to HDC’s transfer agent for the shares
of HDC.


7.     Representations and Warranties of HDC.  HDC represents and warrants to
each Terminating Member and to GRI the following:


(a)     HDC is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.
 
(b)     HDC has full power and authority to carry on its business as presently
conducted, to enter into this Agreement, to perform on the terms described in
this Agreement, and to perform its other obligations under this Agreement.
 
(c)     The execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly and validly authorized by all
requisite action on the part of HDC.
 
(d)     This Agreement is a legal and binding obligation of HDC, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws and equitable principles relating to
or limited creditors' rights generally.
 
(e)     HDC has incurred no liability, contingent or otherwise, for brokers' or
finders' fees relating to the transactions contemplated by this Agreement for
which Terminating Members shall have any responsibility whatsoever.


8.     Representations and Warranties of GRI.  GRI represents and warrants to
each Terminating Member and to HDC the following:
 
(a)     GRI is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Ohio.
 
(b)     GRI has full power and authority to carry on its business as presently
conducted, to enter into this Agreement, to perform on the terms described in
this Agreement, and to perform its other obligations under this Agreement.
 
(c)     The execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly and validly authorized by all
requisite action on the part of GRI.
 
(d)     This Agreement is a legal and binding obligation of GRI, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws and equitable principles relating to
or limited creditors' rights generally.

 
4

--------------------------------------------------------------------------------

 
 
(e)     GRI has incurred no liability, contingent or otherwise, for brokers' or
finders' fees relating to the transactions contemplated by this Agreement for
which Terminating Members shall have any responsibility whatsoever.


9.     Survival of Representations and Warranties.  The representation and
warranties of each Terminating Member in Section 6, of HDC in Section 7 and of
GRI in Section 8 shall survive the Closing for a period of one (1) year from the
Closing Date (as hereinafter defined).


10.     Closing.


(a)     Unless the parties hereto mutually agree otherwise and subject to the
conditions stated in this Agreement, the consummation of the transactions
contemplated hereby (herein called the "Closing" and the date of which herein
called the "Closing Date") shall be held as soon as practicable.  The Closing
shall be held at the office of HDC or at such other place as HDC, GRI and the
Terminating Members may agree.


(b)     At the Closing, the following events shall occur, each being a condition
precedent to the others and each being deemed to have occurred simultaneously
with the others.


(i)     Each Terminating Member shall execute, acknowledge and deliver an
Assignment covering the surrender and transfer of his or its member interest in
the form (executed in sufficient counterparts to facilitate recording)
substantially in the form as set forth in Exhibit A hereto.


(ii)     HDC shall instruct and cause its transfer agent to issue the
Consideration Shares to each Terminating Member as specified in Section 3
hereof.
 
(c)     After Closing, each party shall execute, acknowledge and deliver or
cause to be executed, acknowledged and delivered such instruments and take such
other action as may be reasonably necessary or advisable to carry out their
obligations under this Agreement and under any document, certificate or other
instrument delivered pursuant hereto or required by law.


11.     Termination.  This Agreement and the transaction contemplated hereby may
be terminated at any time prior to Closing by the mutual written agreement of
HDC, GRI and each Terminating Member.


12.     Miscellaneous Provisions.


(a)     Successors and Assigns.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.   Notwithstanding the foregoing, no party hereto may
assign their rights or obligations hereunder prior to Closing without the
written consent of the other parties.


(b)     Counterparts.  This Agreement may be executed in two or more identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  All proceedings to be
taken and all documents to be executed and delivered by

 
5

--------------------------------------------------------------------------------

 

the parties at Closing shall be deemed to have been taken and executed
simultaneously with all other proceedings to be taken and documents to be
executed and delivered at Closing and no proceeding shall be deemed taken or any
documents delivered or executed until all have been taken, executed and
delivered at Closing.


(c)     Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.


(d)     Finder's Fee.  Each party hereto hereby represents and warrants to each
other party hereto that they neither are nor will be obligated for any finder
fee or commission in connection with this transaction.


(e)     Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.


(f)     Notices.   Any notice, demand or other communication required to be
given or made under this Agreement shall be in writing and be deemed duly given
or made if delivered or sent by telex or facsimile as follows:



 
HDC:
Hybrid Dynamics Corporation
   
52-66 Iowa Avenue
   
Paterson, NJ 07503
       
GRI:
Garden Rise Investments LTD LLC
   
P.O. Box 21147
   
Columbus, Ohio 43221
       
Terminating Member:
To the address appearing below



Any party may change its address for the purpose of this Agreement by giving
notice of such change to the other parties pursuant to the provisions of this
section.  Any notice, demand or other communication sent by facsimile shall be
deemed given, in absence of proof to the contrary, upon receipt in a legible
form by the party being served.


(g)     Legal Costs.   The costs of legal counsel incidental to the instructions
for and the preparation and execution of this Agreement, all counterparts
thereof and all documents executed in connection therewith shall be borne and
paid by the parties who engage such counsel or on whose behalf such counsel was
engaged.


(h)     Governing Law; Jurisdiction and Venue.  The terms and interpretation of
this Agreement shall be governed by the laws of the State of Nevada.  In no
event shall any other laws or principles of conflicts of law be used to permit
the laws of another jurisdiction to govern, nor to permit jurisdiction or venue
to be other than those specified herein.  The courts of the State of Nevada
shall have exclusive jurisdiction over any dispute related to this Agreement.

 
6

--------------------------------------------------------------------------------

 



(i)     Amendments.    No modification, variation or amendment of this Agreement
shall have any force or effect unless it is in writing and signed by all parties
hereto.  Unless the context otherwise so requires, a reference to this Agreement
shall include a reference to this Agreement as modified, varied or amended from
time to time.


(j)     Entire Agreement.   This Agreement supersedes all prior proposals,
whether oral or written, and all previous negotiations and understanding among
the parties hereto with respect to the subject matter hereof.


(k)     Conflicts.   In the event that the provisions of this Agreement conflict
with the provisions of any other agreement or instrument executed and delivered
to effectuate the transactions contemplated by this Agreement, the provisions of
this Agreement shall prevail over all others.


(l)     Conflict Of Interest.   The parties to this Agreement waive any conflict
of interest by and between the parties hereto that may arise as to
representation of any party hereto by virtue of any relationship of common
management, control or ownership by or among any of the parties or their
affiliates.


(m)     Incorporation of Exhibits and Schedules.  All Exhibits and Schedules
referred to herein are incorporated herein and made a part of this Agreement for
all purposes.


(n)     Publicity.   No party shall be entitled to issue any press releases and
other publicity issued concerning this Agreement or the transactions
contemplated hereby, except as may be required by applicable laws or the
applicable rules and regulations of any governmental agency or stock exchange.


(o)     Attorneys' Fees.    If any litigation is commenced between the parties
concerning this Agreement, the party prevailing in such litigation shall be
entitled to the reasonable attorneys' fees and expenses of counsel and court
costs incurred by reason of such litigation.


EXECUTED, this 8th day of May 2009, but effective for all purposes as of the
Effective Time.



HYBRID DYNAMICS CORPORATION                    
By:
/S/ MARK KLEIN
     
Print Name: Mark Klein
     
Print Title: President
           
GARDEN RISE INVESTMENTS LTD LLC
                   
By:
/S/ JOHN E. RAYL
     
Print Name: John E. Rayl
     
Print Title: President
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------


 
 
SELLER:
   
Mid-Elm Investments LTD LLC
         
By:
/S/ JOHN E. RAYL
     
Print Name: John E. Rayl
     
Print Title: President
           

 
 
 
 
 
 
 
 
TERMINATING MEMBERS
 
Cash Invested
   
Consideration Shares
           
/S/ ONOFRIO PECARARO
  $ 50,000       100,000
Signature
             
Print Name: Onofrio Pecararo
                             
Address
                             
City                              State                  Zip Code
             

 

               
/S/ HOWARD RICE
$25,000
50,000
Signature
   
Print Name: Howard Rice
         
Address
         
City State Zip Code
                   
/S/ ALAN CARTER
$25,000
50,000
Signature
   
Print Name: Alan Carter
         
Address
         
City State Zip Code
                   
/S/ WALTER MARANO
$25,000
50,000
Signature
   
Print Name: Walter Marano
         
Address
         
City State Zip Code
   



8

--------------------------------------------------------------------------------


 
Bella Capital Corporation
           
By:
 
None
None
 
Print Name:
     
Print Title:
         
Address
         
City                              State                  Zip Code
   



Birchwood Capital Advisors, Inc.
           
By:
/S/ CHRISTOPHER GIORDANO
None
None
 
Print Name:
     
Print Title:
         
Address
         
City                              State                  Zip Code
   



 
 
 
 
 
 
 
 

 
 
9

--------------------------------------------------------------------------------

 
